Smith, Judge.
James Bledsoe and his wife filed in the superior court a petition for the adoption of a five-and one-half-year-old child. The child had lived with the Blédsoes as a foster child for over four years, but had been removed from the home by the Department of Human Resources (DHR), the child’s legal custodian. The adoption petition met all the requisites of Code § 74-407, except that it did not show the consent to adopt required by Code § 74-403(4). Rather, the petition alleged that consent had been withheld by the DHR because of the Bledsoes’ ages, in violation of their rights to equal protection of the laws. The DHR moved to dismiss the petition, claiming the lack of consent was a fatal defect, and the trial court granted the motion. We affirm.
The lack of consent is not cured by the Bledsoes’ contention that it was unconstitutionally withheld. Our Supreme Court has held that foster parents have no right to adopt a foster child and thus have no standing, as to the granting or withholding of consent to adopt, to demand equal protection of the laws or due process of law. Drummond v. Fulton County Dept. of Family &c. Services, 237 Ga. 449 (228 SE2d 839) (1976). In this case, as in Drummond, the petition was properly dismissed.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.